Exhibit 10.50

 

Confidential Treatment Requested.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.

 

MEMBER
ETHANOL FUEL MARKETING AGREEMENT

 

THIS AGREEMENT, entered into as of this 1st day of February, 2011, (“Effective
Date”) by and between RPMG, Inc., a Minnesota corporation, hereinafter referred
to as “RPMG”); and Highwater Ethanol, LLC, a Minnesota limited liability
company, hereinafter referred to as (“Member”).

 

WITNESSETH:

 

WHEREAS, RPMG is a Minnesota corporation engaged in the business of marketing
fuel grade ethanol for the members of Renewable Products Marketing Group, LLC
(“LLC”) and others, and

 

WHEREAS, Member is the operator of a plant in Lamberton, Minnesota for the
production of ethanol (the “Facility”) and is a member of LLC, and

 

WHEREAS, as a condition to its membership in LLC, Member has agreed to market
all of the fuel grade ethanol produced by Member at the Facility through RPMG
and RPMG has agreed to market such ethanol production; and

 

WHEREAS, the parties desire to enter into this Agreement, for purposes of
setting out the terms and conditions of the marketing arrangement;

 

NOW THEREFORE, in consideration of the mutual covenants and promises herein
contained, the parties hereto agree as follows:

 

1.          Exclusive Marketing Representative.  RPMG shall, subject to the
terms and conditions of this Agreement, be the sole marketing representative for
the entire fuel grade ethanol production of Member at the Facility during the
term of this Agreement.*

 

2.          Ethanol Specifications.  All of the ethanol produced by Member at
the Facility for marketing by RPMG will, when delivered to a common carrier by
Member, be fuel grade ethanol at least 200 proof (denatured), and conform to the
specifications described in A.S.T.M. 4806 and such other specifications that may
be, from time to time, promulgated by the industry for E-Grade denatured fuel
ethanol (herein referred to as “fuel grade ethanol” or “ethanol”).

 

3.          Purchaser/Seller.  Member shall sell to RPMG and RPMG shall purchase
all fuel grade ethanol produced by Member at the Facility during the term of
this Agreement.  Delivery by Member to RPMG of all such ethanol shall be made at
the time the product crosses the loading flange.  The ethanol will be marketed
by RPMG on a collective basis with other producers under contract with RPMG.

 

--------------------------------------------------------------------------------

*  insert any exceptions i.e. alcohol sold for human consumption, limited sale
of E85.

 

1

--------------------------------------------------------------------------------


 

4.          Risk of Loss.  RPMG shall be responsible for and shall bear the risk
of loss of (subject to the terms of this Agreement) all ethanol marketed for
Member by RPMG from the time the product crosses the loading flange at the
Facility in either a railcar and/or tank truck.

 

5.          Specific Marketing Tasks.  RPMG shall be responsible for and shall
have complete discretion in the marketing, sale and delivery of all fuel grade
ethanol produced by the Facility during the term of this Agreement, including,
but not limited to:

 

·                  Scheduling sufficient railcar, tank trucks and other
transport;

·                  Negotiating the rates and tariffs to be charged for delivery
of production to the customer;

·                  Promoting and advertising the sale of ethanol;

·                  Tracking delivery;

·                  Negotiation of all purchase agreements with consumers and any
complaints in connection therewith;

·                  Accounting for all sales and related expenses and collection
of accounts, including any legal collection procedures as may be necessary; and

·                  Hedging long and short ethanol positions for the benefit of
all member participants and non-member participants in the Corridor Marketing
Model

 

6.          Negotiation of Ethanol Price.  RPMG will use commercially reasonable
efforts to obtain the best price for all ethanol sold by it subject to the terms
of this Agreement, but shall have complete discretion to fix the price, terms
and conditions of the sale of Member’s ethanol production.

 

7.          Ethanol Marketing.  RPMG shall market the ethanol production of
Member under the Corridor Netback Model arrangement maintained by RPMG for some
of its LLC members and other non-member participants.  Under such arrangement,
RPMG will market the aggregate production of the LLC member participants and
other contracting non-member participants in the Corridor Netback Model to
customers.  Member shall furnish estimates of production to RPMG as hereinafter
provided and based on such estimates and the estimated production of all other
participants, RPMG shall contract for the sale of such estimated production. 
Determination of Member’s share of net revenue, allocation of expenses and
payment to Member shall be made by RPMG according to the Corridor Netback Model
as described below (the “Corridor Netback Model”).

 

(a)           Corridor Netback Model.  The Corridor Netback Model shall be used
in calculating netback payments to Member and other LLC members and non-member
participants in the Corridor Netback Model for all ethanol sold by RPMG on
behalf of Member, all other LLC member participants and non-member participants
in the Corridor Netback Model (the “Netback Price”).  The Corridor Netback Model
includes components that will be fixed on a quarterly basis (the “Fixed
Components”) and components that will vary through the quarter (the “Variable
Components”).  Changes to the Corridor Netback Model to reflect changing
economic circumstances may be made by management of RPMG.

 

2

--------------------------------------------------------------------------------


 

(b)           Quarter Model.  The Fixed Components and Variable Components of
the Corridor Netback Model shall be reviewed and updated quarterly by RPMG
management with changes made based upon the prevailing and expected market
conditions (the “Quarter Model”).  RPMG management shall present the Quarter
Model to all LLC member participants and non-member participants in the Corridor
Netback Model prior to the beginning of each fiscal quarter.  Except as provided
below, the Quarter Model shall be final and binding on all LLC member
participants and non-member participants in the Corridor Netback Model.  The
Variable Components of the Quarter Model shall be adjusted by RPMG management
monthly throughout the quarter to reflect updated estimates and actual inputs
for such Variable Components in order to arrive at the Estimated Netback Price
and Actual Netback Price as defined below.

 

(c)           The Corridor Committee.  If Member disagrees with a decision of
RPMG management, the Corridor Netback Model or the Quarter Model presented by
RPMG management, it may within fifteen (15) days after the effective date of the
Quarter Model, appeal by written notice the decision to the Corridor Committee
who shall approve or modify the decision of RPMG management or approve or modify
the Corridor Netback Model or Quarter Model by a majority vote of all the
members of the Corridor Committee, which shall be delivered in a written
response to Member within fifteen (15) days of the written notice of appeal. 
The Corridor Committee shall consist of at least one representative from each of
the primary corridor markets as determined based on delivery destination in the
Corridor Netback Model.  The members of the LLC of each of the primary corridor
markets as determined based on delivery destination in the Corridor Netback
Model shall elect a Corridor Committee member representative annually, provided
that if a Corridor Committee member is no longer a member of the primary
corridor market in which he or she was elected to represent he or she shall no
longer serve as a Corridor Committee member and the representatives of such
primary corridor market shall elect a new Corridor Committee member
representative.  Any modification in the Corridor Netback Model or Quarter Model
approved by the Corridor Committee shall be promptly presented to all LLC member
participants and non-member participants in the Corridor Netback Model.

 

(d)           Appeal.  If Member disagrees with a decision of the Corridor
Committee, it may within fifteen (15) days after the decision of the Corridor
Committee, appeal the decision by written notice to the LLC Board of Governors
who shall approve or modify the decision of the Corridor Committee by a majority
vote of all the members of the Board that represent LLC members participating in
the Corridor Netback Model.  The decision of the Board of Governors shall be
final and binding and shall be retroactive to the first day of the fiscal
quarter that is the subject of the appeal.

 

(e)           Payment of the Estimated Netback Price.  Each calendar month, RPMG
shall estimate for Member (in good faith) the Netback Price per gallon of all
ethanol that RPMG has committed to sell to its customers through operation of
the Quarter Model by making adjustments to the Variable Components of the
Quarter Model to reflect anticipated market conditions and expenses in the
upcoming month (the “Estimated Netback Price”).  RPMG, on a weekly basis, will
calculate and pay Member on an average net 10-day basis (e.g. payment on
Wednesday shall be for ethanol delivered

 

3

--------------------------------------------------------------------------------


 

during the seven-day period ending on the previous Wednesday) an amount equal to
the Estimated Netback Price for the preceding week multiplied by the number of
gallons of ethanol delivered by Member to RPMG for the period.

 

(f)            Reconciliation to the Actual Netback Price.  At the end of each
calendar month, promptly after the information necessary to calculate the
Netback Price becomes available, RPMG will calculate the actual Netback Price
for the preceding month under the Quarter Model by adjusting the Variable
Components to reflect the actual selling price for all ethanol sold during the
month and the actual expenses incurred during the period (the “Actual Netback
Price”).  Within fifteen days after the end of each month, RPMG shall furnish to
Member a reconciliation of the Estimated Netback Price to the Actual Netback
Price for the preceding month.  If the Estimated Netback Price paid to Member
exceeded the Actual Netback Price, Member will refund to RPMG the overpayment
within ten (10) days after receipt of the reconciliation.  On the other hand, if
the Estimated Netback Price paid was less than the Actual Netback Price owed to
Member, then RPMG will pay Member the additional amount owed to Member within
ten (10) days after the completion of the reconciliation.  In lieu of Member
directly refunding any amounts to RPMG by separate payment, and RPMG directly
refunding any amounts to Member by separate payment, under this Section 7 the
parties may offset or apply the such amounts to subsequent payments.

 

(g)           Adjustments Outside of Corridor Netback Model.  Member shall be
charged monthly directly through a reduction in the Netback Price for any
demurrage charges incurred by RPMG for railcars located at Member’s Facility and
other direct distribution expenses that result from actions taken by Member and
that are not reflected in the Quarter Model.

 

(h)           Audit.  Within ninety (90) days following the end of RPMG’s fiscal
year end, Member shall have the right to inspect the books and records of RPMG
for the purpose of auditing calculations of the aggregate netback paid to member
participants and non-member participants in the Corridor Netback Model for the
preceding year.  Member shall give written notice to RPMG of its desire to
conduct an audit and RPMG shall provide reasonable access to all financial
information necessary to complete such audit.  The audit shall be conducted by
an accounting firm agreeable to both parties and shall be completed within 45
days after the completion of RPMG’s annual audit, but no later than 150 days
following RPMG’s fiscal year.  The cost of the audit shall be the responsibility
of Member unless the auditor determines that RPMG underpaid Member by more than
3% for the period audited, in which case RPMG shall pay the cost of the audit. 
If the auditor determines that RPMG underpaid Member, RPMG shall promptly pay
such underpayment to Member and if the auditor determines that RPMG overpaid
Member, Member shall promptly pay the overpayment to RPMG.  The determination of
the auditor shall be final and binding on both parties.  If Member fails to
exercise its right to audit as provided in this Section 7 for any year, it shall
be deemed to have waived any claim to dispute the actual Netback for such year.

 

8.          Estimated 12-Month Volume.  As of the Effective Date Member will
provide RPMG with Member’s best estimate of its anticipated monthly ethanol
production for the next

 

4

--------------------------------------------------------------------------------


 

twelve (12) months to assist RPMG in developing appropriate marketing strategies
for the ethanol to be produced by Member.

 

9.          Updated Monthly Volume Estimates.  On or before the first day of
each month after the Effective Date, Member will provide RPMG with its updated
best estimate of Member’s anticipated monthly ethanol production for each of the
next twelve (12) months, so that RPMG will have rolling ethanol production
estimates from Member for each of the next twelve (12) months during the entire
time that this Agreement is in effect.  RPMG shall be entitled to rely upon such
estimates in marketing and selling the ethanol production of all member and
non-member participants.  From time to time RPMG may enter into forward
contracts to sell estimated production beyond the 12-month period covered by the
estimated production of Member.  Any such commitment will be based on market
conditions and projected production based on all member and non-member
participants estimated and historical production.  Member acknowledges that such
commitments are in the best interest of all member and non-member participants
and RPMG may rely on Member’s continued production beyond the 12 month estimates
for such purpose.  RPMG shall provide Member with a schedule of committed
production at least monthly.

 

10.        Obligation to Deliver after Termination.  Notwithstanding termination
of this Agreement, Member shall be obligated to deliver to RPMG for marketing by
RPMG in accordance with this Agreement, the estimated production of Member for
the twelve (12) months following termination of this Agreement and Member’s
percentage of any committed production at the time of termination beyond such
twelve (12) month period based upon Member’s average monthly percentage
contribution to the total production for the preceding 12 months; provided,
however, that in the event of termination of this Agreement pursuant to
Section 14(f), which provides for twelve (12) months advance notice of
termination of this Agreement, Member shall only be required to fulfill its
percentage of any committed production following termination of this Agreement
that was committed at the time of the termination notice beyond the twelve (12)
month notice period.

 

11.        Ethanol Shortage/Open Market Purchase.  If Member is unable to
deliver its estimated monthly ethanol production and if as a consequence of the
non-delivery and in order to meet its sale obligations to third parties, RPMG is
required to purchase ethanol in the marketplace, RPMG may purchase ethanol in
the marketplace at such reasonable price and in such reasonable quantity as is
required to meet its delivery obligations; provided, however, that prior to
making such purchases RPMG shall communicate the terms and conditions of such
purchases to Member and Member shall have the right to meet such terms and
conditions.  If Member is unable or unwilling to deliver the required ethanol on
such terms and conditions, RPMG may complete the purchase.  If it does so, and
as a result thereof incurs a financial loss, Member will reimburse RPMG for any
such loss or RPMG may elect to set off such financial loss against future
payments to Member over a period not to exceed twenty four (24) months.

 

12.        No “Take or Pay”.  The parties agree that this is not a “take or pay
contract” and that RPMG’s liability is limited to payment for ethanol delivered
by Member pursuant to this Agreement.

 

5

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

13.        Term.  The term of this Agreement shall commence on the Effective
Date and shall continue until terminated as provided in Section 14.

 

14.        Termination.  This Agreement may be terminated under the
circumstances set out below.

 

(a)           Termination of Membership.  This Agreement shall automatically
terminate when Member ceases to be a member of LLC.

 

(b)           Termination for Intentional Misconduct.  If either party engages
in intentional misconduct reasonably likely to result in significant adverse
consequences to the other party, the party harmed or likely to be harmed by the
intentional misconduct may terminate this Agreement immediately, upon written
notice to the party engaging in the intentional misconduct.

 

(c)           Termination for Uncured Breach.  If one of the parties breaches
the terms of this Agreement, the other party may give the breaching party a
notice in writing which specifically sets out the nature and extent of the
breach, and the steps that must be taken to cure the breach.  After receiving
the written notice, the breaching party will then have thirty (30) days to cure
the breach, if the breach does not involve a failure to market and distribute
ethanol as required by this Agreement.  If the breach involves a failure to
market and distribute ethanol as required by this Agreement, then the breaching
party will have five (5) days after receiving the written notice to cure the
breach.  If the breaching party does not cure any breach within the applicable
cure period, then the non-breaching party will have the right to terminate this
Agreement immediately.

 

(d)           Member Insolvency, etc.  RPMG may terminate this Agreement if
Member becomes insolvent, has a receiver appointed over its business or assets
and such receiver is not discharged within 30 days, files a petition in
bankruptcy or has a petition in bankruptcy filed against it which, in either
case, is not dismissed within 30 days, or ceases to produce ethanol for 30 days
or more.

 

(e)           Termination by Mutual Written Agreement.  This Agreement may also
be terminated upon any terms and under any conditions which are mutually agreed
upon in writing by the parties.

 

(f)            Termination by Member.  Member may terminate this Agreement for
any reason upon at least one (1) year’s advance notice to RPMG.

 

15.        Effect of Termination.  The termination of this Agreement shall
constitute a Triggering Event (as defined in LLC’s Member Control Agreement)
requiring LLC to redeem all of Member’s interest in RPMG.  In addition, upon
termination, Member shall accept assignment of the lease or leases for the
number of railcars determined as follows:

 

***

 

6

--------------------------------------------------------------------------------


 

The term and cost of the lease shall equal the average term and price of the
current RPMG fleet.  If the lessor refuses to consent to such assignment, Member
will sublet such railcars from RPMG and hold RPMG harmless for any claim or loss
with respect thereto.

 

16.        Licenses and Permits; Records.  Member at all times shall have and
maintain all of the licenses and permits necessary to construct and operate the
Facility.  Member shall comply with all laws, regulations, rules and
requirements of governmental authorities, including but not limited to the
Renewable Fuels Standard of RINS reporting.  In addition, Member shall establish
record keeping and reporting systems compatible with the RPMG load out reporting
system, currently ETS and AccuLoad III.

 

17.        Good and Marketable Title.  Member represents that it will have good
and marketable title to all of the ethanol marketed for it by RPMG and that said
ethanol will be free and clear of all liens and encumbrances.

 

18.        Subordination.  In order to satisfy the payment obligations in
Section 7 of this Agreement, RPMG may be required to obtain working capital from
financing resources.  Member agrees and acknowledges that the payment terms in
this Agreement are a benefit to Member and agrees that it will subordinate its
right to payment hereunder to the rights of any lender providing working capital
to RPMG, provided that all members of LLC are required to agree to such
subordination.  Member shall execute such subordination agreement and other
documents as may be necessary to evidence this undertaking.

 

19.        Independent Contractor.  Nothing contained in this Agreement will
make RPMG the agent of Member for any purpose whatsoever.  RPMG and its
employees shall be deemed to be independent contractors with full control over
the manner and method of performance of the services they will be providing on
behalf of Member under this Agreement.

 

20.        Samples.  Member will take and retain for a minimum of 60 days at
least 2 samples of product per day at the point of delivery.  At the request of
RPMG, Member agrees to provide RPMG with samples of its ethanol produced at the
Facility so that it may be tested for product quality on a regular basis.

 

21.        Insurance.  During the entire term of this Agreement, Member will
maintain insurance coverage.  At a minimum, Member’s insurance coverage must
include:

 

(a)           Commercial general product and public liability insurance, with
liability limits of at least $5 million in the aggregate;

 

(b)           Property and casualty insurance adequately insuring its production
facilities and its other assets against theft, damage and destruction on a
replacement cost basis;

 

(c)           Workers’ compensation insurance to the extent required by law; and

 

(d)           RPMG shall be added as an additional insured under the commercial
general product and public liability insurance policy and the property and
casualty insurance policy.

 

7

--------------------------------------------------------------------------------


 

Member will not change its insurance coverage during the term of this Agreement
if such change results in a failure to maintain the minimums set out above, and
the policies shall provide that they may not be cancelled or terminated without
at least 30 days prior written notice to RPMG.

 

22.        Indemnification and Hold Harmless — Member.  If a third party makes a
claim against RPMG or any person or organization related to it as the result of
the actions or omissions of Member or any person or organization related to
Member including, but not limited to, claims relating to the quality of ethanol
produced by Member or the performance of its obligations under this Agreement,
Member shall indemnify RPMG and its related persons and organizations and hold
them harmless from any liabilities, damages, costs and/or expenses, including
costs of litigation and reasonable attorneys fees which they incur as a result
of any such claims.

 

23.        Indemnification and Hold Harmless — RPMG.  The indemnification
obligations of the parties under this Agreement will be mutual and RPMG,
therefore, makes the same commitment to indemnify Member and its related persons
or organizations to the extent any claim is made against Member or its related
person arising out of any action or omission of RPMG.

 

24.        Survival of Terms/Dispute Resolution.  All representations,
warranties and agreements made in connection with this Agreement will survive
the termination of this Agreement.  The parties will, therefore, be able to
pursue claims related to those representations, warranties and agreements after
the termination of this Agreement, unless those claims are barred by the
applicable statute of limitations.  Similarly, any claims that the parties have
against each other that arise out of actions or omissions that take place while
this Agreement is in effect will survive the termination of this Agreement. 
This means that the parties may pursue those claims even after the termination
of this Agreement, unless applicable statutes of limitation bar those claims. 
The parties agree that should a dispute between them arise in connection with
this Agreement, the parties will complete, in good faith, attempt to mediate the
dispute prior to the filing of any action in any court.  Such mediation session
shall occur at a place that is mutually agreeable, and shall be conducted by a
mediator to be selected by mutual agreement of the parties.

 

25.        Choice of Law.  This Agreement shall be governed by, interpreted
under and enforced in accordance with Minnesota law, without regard to conflicts
of law principles.

 

26.        Assignment.  Neither party may assign its rights or obligations under
this Agreement without the written consent of the other party, which consent
will not be unreasonably withheld.  Member shall be entitled to grant a security
intent in its rights under this Agreement solely for financing purposes.

 

27.        Entire Agreement.  This Agreement constitutes the entire agreement
between the parties covering everything agreed upon or understood in the
transaction and supersedes any other preexisting Agreement between the parties
with respect to the same subject matter.  There are no oral promises,
conditions, representations, understandings, interpretations, or terms of any
kind as conditions or inducements to the execution hereof or in effect between
the parties,

 

8

--------------------------------------------------------------------------------


 

except as expressed in this Agreement.  No change or addition shall be made to
this Agreement except by a written document signed by all parties hereto.

 

28.        Execution of Counterparts.  This Agreement may be executed by the
parties on any number of separate counterparts, and by each party on separate
counterparts, each of such counterparts being deemed by the parties to be an
original instrument; and all of such counterparts, taken together, shall be
deemed to constitute one and the same instrument.

 

29.        Duplicate Counterpart Includes Facsimile.  The parties specifically
agree and acknowledge that a duplicate hereof shall include, but not be limited
to, a counterpart produced by virtue of a facsimile (“fax”) machine or a .pdf
copy.

 

30.        Binding Effect.  This Agreement shall be binding upon, and shall
inure to the benefit of, the parties hereto and there respective heirs, personal
representatives, successors and assigns.

 

31.        Confidential Information.  The parties acknowledge that they will be
exchanging information about their businesses under this Agreement which is
confidential and proprietary, and the parties agree to handle that confidential
and proprietary information in the manner described in this Section 31.

 

(a)           Definition of Confidential Information.  For purposes of this
Agreement, the term “Confidential Information” will mean information related to
the business operations of Member or RPMG that meets all of the following
criteria:

 

(i)            The information must not be generally known to the public and
must not be a part of the public domain;

 

(ii)           The information must belong to the party claiming it is
confidential and must be in that party’s possession;

 

(iii)          The information must have been protected and safeguarded by the
party claiming it is confidential by measures that were reasonable under the
circumstances before the information was disclosed to the other party’

 

(iv)          Written information must be clearly designated in writing as
“Confidential Information” by the party claiming it is confidential before it is
disclosed to the other party, except that all information about costs and prices
will always be considered Confidential Information under this Agreement without
the need for specifically designating it as such; and

 

(v)           Verbal Confidential Information which is disclosed to the other
party must be summarized in writing, designated in writing as “Confidential
Information” and transmitted to the other party within ten (10) days of the
verbal disclosure.

 

9

--------------------------------------------------------------------------------


 

(b)           Limitations on the Use of Confidential Information.  Each party
agrees that it will not use any Confidential Information that it obtains about
the other party for any purpose other than to perform its obligations under this
Agreement.

 

(c)           The Duty not to Disclose Confidential Information.  The parties
agree that they will not disclose any Confidential Information about each other
to any person or organization, other than their respective legal counsel and
accountants, without first getting written consent to do so from the other
party.  Notwithstanding the foregoing, if a party or anyone to whom such party
transmits Confidential Information in accordance with this Agreement is
requested or required (by deposition, interrogatories, requests for information
or documents in legal proceedings, subpoenas, civil investigative demand or
similar process, SEC filings or administrative proceedings) in connection with
any proceeding, to disclose any Confidential Information, such party will give
the disclosing party prompt written notice of such request or requirement so
that the disclosing party may seek an appropriate protective order or other
remedy and/or waive compliance with the provisions of this Agreement, and the
receiving party will cooperate with the disclosing party to obtain such
protective order.  The fees and costs of obtaining such protective order,
including payment of reasonable attorney’s fees, shall be paid for by the
disclosing party.  If such protective order or other remedy is not obtained or
the disclosing party waives compliance with the relevant provisions of this
Agreement, the receiving party (or such other persons to whom such request is
directed) will furnish only that portion of the Confidential Information which,
in the opinion of legal counsel, is legally required to be disclosed, and upon
the disclosing party’s request, use commercially reasonable efforts to obtain
assurances that the confidential treatment will be accorded to such
information.  This will be the case both while this Agreement is in effect and
for a period of five (5) years after it has been terminated.

 

(d)           The Duty to Notify the Other Party in Cases of Improper Use or
Disclosure.  Each party agrees to immediately notify the other party if either
party becomes aware of any improper use of or any improper disclosure of the
Confidential Information of the other party at any time while this Agreement is
in effect, and for a period of five (5) years after it has been terminated.

 

(e)           Protection of the Confidential Information.  Each party agrees to
develop effective procedures for protecting the Confidential Information that it
obtains from the other party, and to implement those procedures with the same
degree of care that it uses in protecting its own Confidential Information.

 

(f)            Return of the Confidential Information.  Immediately upon the
termination of this Agreement, each party agrees to return to the other party
all of the other party’s Confidential Information that is in its possession or
under its control.

 

32.        Notices.  Any notice or other communication required or permitted
hereunder shall be in writing and shall be considered delivered in all respects
when it has been delivered by hand or mailed by first class mail postage
prepaid, addressed as follows:

 

10

--------------------------------------------------------------------------------


 

TO:

RPMG, Inc.

 

1157 Valley Park Drive South, Suite 100

 

Shakopee, MN 55379

 

With a copy to:

 

TO:

Highwater Ethanol, LLC

 

24500 US Hwy 14

 

PO Box 96

 

Lamberton, MN 56152

 

With a copy to:

 

[Intentionally left blank]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have set their hands the day and year
first written above.

 

 

RPMG, INC.

 

 

 

 

 

 

 

By:

/s/ Douglas E. Punke

 

Its

CEO

 

 

 

 

 

 

 

MEMBER:

 

HIGHWATER ETHANOL, LLC

 

 

 

 

 

 

 

By:

/s/ Brian Kletscher

 

Its:

CEO/GM

 

12

--------------------------------------------------------------------------------